Exhibit 10.3


TO: C. Tim White
FROM:  Mike Odell, Chairman of the Compensation Committee (the “Committee”)  
DATE: February 11, 2020
RE: Notice of Approved 2020 Compensation (“Notice”)





Reference is made to that certain employment agreement effective January 1,
2017, as thereafter amended (the “Employment Agreement”), concerning the
employment and compensation of C. Timothy White, the Company’s Executive Vice
President, General Counsel (“Executive”). Capitalized terms in this Notice not
otherwise defined herein have the meanings prescribed to those terms in the
Executive’s Employment Agreement.
Base Salary Adjustment
        As provided in the Employment Agreement, the Executive’s Base Salary is
subject to annual review and may, in the Committee’s discretion, be increased
without the Executive’s consent. With respect to the Executive, the Committee
has reviewed Executive’s Base Salary and concluded that it is appropriate to
increase Executive’s Base Salary for the Company’s 2020 fiscal year to $560,000.
Annual Bonus
        As provided in the Employment Agreement, the Executive’s Target Bonus is
set at a minimum amount of $600,000 – or such greater amount as may be provided
in a written notice to the Executive from the Committee.
        Accordingly, this is to provide notice to the Executive that Executive’s
Target Bonus for the Company’s 2020 fiscal year will be $610,909 and actual
Bonus will be an amount ranging from 0% - 200% of the Target Bonus. Thus, the
maximum Bonus payable to the Executive for the 2020 fiscal year will be
$1,221,818 (i.e., 200% of the Target Bonus)
Performance Share Award
        As provided in the Employment Agreement, the Executive’s annual
Performance Share Award (“PSA”) is a target number of shares with a fair market
value on the date of grant worth a minimum of $425,000 or such greater amount as
may be provided to Executive in a written notice from the Committee. The PSA
that is payable for the Performance Period, if any, shall be an amount ranging
from 0% to 150% of the target number of shares, contingent on the achievement of
one or more performance goals established by the Committee.
        Accordingly, this is to provide notice to the Executive that Executive’s
PSA target for the Performance Period beginning January 1, 2020 and ending
December 31, 2020 will be based on a grant value of $432,727; the PSA payable
with respect to such grant shall be in the 0% to 150% range of the target.
Restricted Stock Unit
        As provided in the Employment Agreement, the Executive’s annual
Restricted Stock Unit (“RSU”) is a target number of shares with a fair market
value on the date of grant worth a minimum of $425,000 or such greater amount as
may be provided to Executive in a written notice from the Committee.
        Accordingly, this is to provide notice to the Executive that Executive’s
RSU target for the 2020 fiscal year will remain based on a grant value of
$432,727.



--------------------------------------------------------------------------------

Exhibit 10.3


        
* * * * *
Except as specifically expressed in this Notice, the Employment Agreement shall
remain in full force and effect. To the extent there is any contradiction or
inconsistency between the terms of this Notice and the terms of the Employment
Agreement, the terms and intended effect of this Notice shall control.





COMPENSATION COMMITTEE/s/ Mike OdellBy:Mike OdellChairman of the Compensation
Committee





EXECUTIVE
/s/ C. Timothy WhiteBy:C. Timothy WhiteExecutive Vice President and General
Counsel


